NO. 07-01-0320-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL D

                                 APRIL 12, 2002
                        ______________________________

                                   DESA WELLS,

                                                     Appellant

                                          V.

                           BRETON MILL APARTMENTS,

                                              Appellee
                      _________________________________

     FROM THE COUNTY CIVIL COURT AT LAW NO. 4 OF HARRIS COUNTY;

                 NO. 749,853; HON. CYNTHIA CROWE, PRESIDING
                       _______________________________

                              ABATE AND REMAND
                       ________________________________


Before BOYD, C.J., QUINN and REAVIS, J.J.

      By motion, appellant, Desa Wells, requests that this Court correct the trial court

record.   For the reasons which follow, we abate and remand the cause for additional

proceedings.

      The appellant claims that she has “conducted a careful review of the Record of

Testimonies submitted in this case . . . and discovered that the Record is tainted and

bombarded with fused and incorrect testimonies.” In addition to alleging that some
testimony was changed or deleted, she also states that in some instances “objections,

questions and answers . . . [were] fused and misplaced in the Record.” This “inaccurate

manner in which the Record of Testimonies [has] been recorded or reported by the Court

Reporter is misleading and false as to the true testimonies that were given during the trial

. . . .” This “makes it impossible for [her] to prepare an effective Brief which will properly

represent the issues and facts submitted to the Trial of Facts.”

       Since the appellant’s objections arose after the reporter’s record was filed in the

appellate court, Texas Rule of Appellate Procedure 34.6(e)(3) is applicable. The rule

states that we “may submit the dispute to the trial court for resolution. The trial court must

then ensure that the reporter’s record is made to conform to what occurred in the trial

court.” We now abate and remand the cause to the County Civil Court at Law No. 4 of

Harris County and order the court to immediately notice and conduct a hearing to

determine whether the reporter’s record contains errors in those areas specified by the

appellant, whether the errors, if any, are substantive or consequential, and if substantive

and consequential, correct same and state in findings filed with the clerk of this court on

or before May 13, 2002, that it has reviewed the complained-of portions of the record,

setting them out in detail. Stafford v. State, 63 S.W.3d 502, 511 (Tex. App.–Texarkana

2001, no pet.)(finding the above procedure to be adequate in resolving a dispute regarding

alleged errors in the reporter’s record). Should additional time be needed to perform these

tasks, the county court may request same on or before May 13, 2002.

       It is so ordered.

                                                                 Per Curiam

Do not publish.

                                              2